ALLEN, J.
1. Section 1436, General Code, is a valid and constitutional act.
2. When the secretary of agriculture acting under Section 1436 of the General Code, in the exercise of a sound discretion, refuses an application for a permit to engage in the propagation of pheasants for commercial purposes, upon the ground that such application is not made in good faith, the exercise of his discretion will not be controlled by mandamus.
Writ denied.
Marshall, CJ., Day, Kinkade, Robinson, Jones and Matthias, JJ., concur.